Dismiss and Opinion Filed December 11, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01398-CV

   IN RE TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Relator

                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-13-22005

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Francis
       By letter dated December 9, 2015, the Texas Department of Family & Protective Services

advised the Court that the trial court has lifted the hold on the adoption of the child who is the

subject of this proceeding and that the trial court has signed an adoption decree. The Department

states that it no longer wishes to pursue mandamus relief and requests that the case be dismissed

as moot. “A case becomes moot if a controversy ceases to exist between the parties at any stage

of the legal proceedings.” In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)

(orig. proceeding). We dismiss the petition for want of jurisdiction.




151398F.P05
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE